DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claim 3 has been amended; support for claim 2 is found in [0017].
Claims 1-10 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The 35 USC § 112 claim rejection of the previous office action is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 102/103
The 35 USC § 102 and 35 USC § 103 claim rejections of the previous office action are withdrawn in view of the arguments.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/21/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of 08/25/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art is considered to be JP 3643732, US 5405719, JP 2016169429 and US 2016/0379764 A1.

JP 3643732 teaches a preparation of a nickel electrode through a following treatment of steps. JP 3643732 teaches wherein a sintered nickel electrode plate is immersed in an impregnating solution (similar to the acid treatment of the instant specification) for 60 minutes and is then pulled from the impregnating solution, heated in warm air at 70 C for a predetermined time for intermediate drying. The nickel electrode plate is then immersed in an aqueous solution of sodium hydroxide at a temperature of 80 C for 60 minutes before finally being taken out, washed with water and then dried in 90 C air for 60 minutes ([0012-0016]). First off, the method includes neutralizing the nickel electrode after being immersed in the impregnating solution with sodium hydroxide and for a longer time than specified by the instant application. Because of this, there is not enough similarities to infer the intrinsic properties of the nickel electrode as produced during this process. Furthermore, it does not appear to be reasonable that the intrinsic properties would be expected due to the differences in the method.

US 5405719 teaches of a nickel hydroxide electrode having a high porosity. US 5405719 teaches wherein a sintered nickel substrate is obtained by impregnating the nickel substrate 

JP 2016169429 teaches of porous metals used as electrode materials for power storage devices. JP 2016169429 teaches wherein the heat treatment/ drying step is done at a high temperature of 500 -1200 C. The reference does teach that an acidic solution is used to selectively remove some of the metal material ([0023-0024]), however, the temperature is too high and cause changes in the structure of the nickel metal/ porous metal. It does not appear reasonable that the difference in the temperature of the heat treatment step would produce the same nickel metal having the intrinsic properties of the instant application.


US 2016/0379764 A1 teaches a nanoporous nickel hydroxide based films used as electrodes. Tour et al. teaches a fabrication method of (1) pretreatment of the nickel based material with a cleaning agent such as alcohol, water or gas ([0043]), (2) anodization of the nickel based electrode to result in porous regions on a surface of the nickel based materials ([0046]), and (3) a hydrothermal treatment at various temperatures/conditions to form nickel 

The claimed subject matter is a direct result of the acid treatment and drying temperature as specified in method one or method two of the instant application. The inherent properties produced through the method would not be obvious to a skilled artisan in view of the references above. As properties as outlined in the claim limitations are a direct result of the method used to making the nickel metal porous body and without a teaching of the direct method for making using a nickel metal, the claimed subject matter is inventive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728             

                                                                                                                                                                                           /Maria Laios/Primary Examiner, Art Unit 1727